RENDERED: FEBRUARY 11, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2021-CA-1164-WC

TYSON FOODS, INC. D/B/A EQUITY
GROUP – KENTUCKY DIVISION,
LLC                                                             APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-20-96835


PAUL CHAPLIN; HONORABLE
THOMAS GEORGE POLITES,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                            APPELLEES


                                 OPINION
                                AFFIRMING

                                ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: Tyson Foods, Inc. d/b/a Equity Group – Kentucky

Division, LLC (“Tyson”) appeals a decision of the Workers’ Compensation Board

(“the Board”) holding the Administrative Law Judge (“ALJ”) properly awarded
Paul Chaplin (“Chaplin”) temporary total disability (“TTD”) benefits from March

9, 2020 to April 6, 2020. Finding no error, we affirm.

            The Board summarized the pertinent facts as follows:

            [Chaplin] was injured in a MVA [motor vehicle accident]
            on January 21, 2020 while driving his truck hauling
            chicken feed for Tyson. He suffered injuries to multiple
            body parts including his back, face, head, and teeth. He
            received medical treatment at Vanderbilt University,
            where he was hospitalized for four days. Before he could
            return to work, he was required to pass a CDL
            [commercial drivers’ license] physical examination.
            Chaplin stated he failed the first examination because his
            blood pressure was evaluated. He stated, ‘My back was
            hurting so bad that it had my blood pressure up, so she
            failed me for four weeks, but April the 6th I went back to
            –back to see her and she passed me.’ He then returned to
            driving a truck for Tyson on April 6, 2020, but he
            continued to experience a lot of pain. . . .

                   Chaplin treated at Vanderbilt University Hospital
            on January 21, 2020. Chaplin was diagnosed with
            multiple rib fractures, a T12 compression fracture, L1
            compression fracture, L1 and L2 transverse process
            fractures, and broken teeth. Chaplin was discharged on
            January 25, 2020[.]

                   Dr. Frank Burke performed an independent
            medical evaluation (“IME”) on May 18, 2020. Dr. Burke
            diagnosed a complex back injury with additional injuries
            at the sacrum/sacrococcygeal area, and facial injuries
            with mastication issues. Dr. Burke stated Chaplin had
            reached maximum medical improvement (“MMI”) and
            assigned a 40% impairment rating consisting of 6% for
            the compression fracture at T12, 37% for the lumbar
            spine, and 5% for impaired mastication, pursuant to the
            5th Edition of the American Medical Association, Guides
            to the Evaluation of Permanent Impairment, (“AMA

                                        -2-
Guides”). Dr. Burke noted Chaplin had returned to work
with reported pain. Dr. Burke recommended Chaplin
follow up with his treating physician to determine future
treatment options. Dr. Burke felt Chaplin should not lift,
push, or pull any significant amount of weight on a
repetitive basis.

      Dr. J. Rick Lyon performed an IME on October 8,
2020 and prepared a report dated November 5, 2020. Dr.
Lyon noted Chaplin had returned to working full duty.
Dr. Lyon expected Chaplin would experience difficulty
performing more than a light duty job. Dr. Lyon
expected Chaplin would not reach MMI until 12 to 18
months post injury.

       Dr. Lyon testified by deposition on November 17,
2020. He again stated Chaplin was not at MMI. Dr.
Lyon noted that the range of motion model would be
used to rate Chaplin’s spinal injury because of the multi-
level fractures. He indicated it takes 12 to 18 months
following the injury to reach a baseline for pain and
range of motion. He noted there had been some
improvement in range of motion from the time of Dr.
Burke’s evaluation.

      In a supplemental report dated March 16, 2021,
Dr. Lyon indicated he had re-evaluated Chaplin to
determine an impairment rating on February 15, 2021.
He assigned a 37% whole person impairment rating
pursuant to the AMA Guides, with 5% attributable to the
thoracic spine and 34% attributable to the lumbar spine.
He opined Chaplin is permanently restricted to a
sedentary to light-duty job.

...

             In regard to MMI, [Chaplin] argues
      that he did not reach MMI until April 6,
      2020 at which time he returned to work.
      [Tyson] paid TTD from January 21, 2020 to

                            -3-
                   March 9, 2020 in the form of a check issued
                   on April 9, 2021 which was received by
                   [Chaplin] on April 15, 2021. The most
                   credible testimony regarding MMI comes
                   from Dr. Burke who placed [Chaplin] at
                   MMI on May 18, 2020. However [Tyson]
                   returned to work on April 6, 2020. Given
                   these facts, it is determined that [Chaplin]
                   reached MMI on May 18, 2020 but is
                   entitled to payment of TTD benefits to April
                   6, 2020, the date he returned to work.

Record (“R.”) at 571-73. Both parties submitted petitions for reconsideration. The

ALJ granted the petitions, in part, on grounds unrelated to this appeal. Tyson

appealed to the Board, arguing the ALJ erred in awarding TTD benefits through

April 6, 2020 because Chaplin was released to return to work on March 9, 2020.

The Board affirmed the ALJ’s decision, finding it was supported by substantial

evidence.

             This appeal followed.

             The ALJ, as “fact finder has the sole authority to judge the weight,

credibility, substance, and inferences to be drawn from the evidence.” Holcim v.

Swinford, 581 S.W.3d 37, 39 (Ky. 2019) (citation omitted). The ALJ may reject

any testimony and believe or disbelieve various parts of the evidence. Id.

Furthermore, “[t]he function of further review of the [Board] in the Court of

Appeals is to correct the Board only where the . . . Court perceives the Board has

overlooked or misconstrued controlling statutes or precedent, or committed an


                                         -4-
error in assessing the evidence so flagrant as to cause gross injustice.” Western

Baptist Hospital v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992). “[W]here the party

with the burden of proof was successful before the ALJ, the issue on appeal is

whether substantial evidence supported the ALJ’s conclusion.” Holcim, 581

S.W.3d at 39 (citation omitted). “Substantial evidence means evidence of

substance and relevant consequence having the fitness to induce conviction in the

minds of reasonable men.” Id.

             The sole issue on appeal is whether substantial evidence supports the

ALJ’s award of TTD benefits from March 9, 2020 to April 6, 2020. Tyson alleges

the ALJ erred by relying on Chaplin’s testimony that his high blood pressure,

which prevented him from passing his first Department of Transportation

examination, was attributable to his injuries where there was no reliable expert

testimony supporting this assertion.

             There is substantial evidence in the record supporting the ALJ’s

decision. The question before the ALJ was not the cause of Chaplin’s high blood

pressure but when he reached MMI. Temporary total disability is defined as “the

condition of an employee who has not reached maximum medical improvement

from an injury and has not reached a level of improvement that would permit a

return to employment[.]” KRS 342.0011(11)(a). Under this statute, an employee

is entitled to TTD benefits until he either reaches MMI or returns to work.


                                         -5-
            Herein, the ALJ considered testimony from Dr. Burke and Dr. Lyon

regarding when Chaplin reached MMI. On May 18, 2020, Dr. Burke determined

Chaplin had reached MMI and released him to return to work. On October 8,

2020, Dr. Lyon determined Chaplin had not yet reached MMI and opined that it

would take twelve to eighteen months for Chaplin to reach a baseline for pain and

range of motion. The ALJ was convinced by Dr. Burke’s testimony and found

Chaplin reached MMI on May 18, 2020. However, because Chaplin returned to

work on April 6, 2020, the ALJ awarded him TTD benefits until that date.

Because substantial evidence supports this determination, we find no error.

            Based on the foregoing, the decision of the Workers’ Compensation

Board is affirmed.

            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE PAUL
                                          CHAPLIN:
Jo Alice Van Nagell
Brian W. Davidson                         Mark D. Knight
Lexington, Kentucky                       Somerset, Kentucky




                                        -6-